DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The oath/declaration filed on 05/21/2021 is acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5 and 7 of co-pending Application No. [US 20220102329] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, The [US 20220102329] discloses all features of a polyhedral light emitting diode (LED) display screen, comprising a plurality of cabinet main frames, wherein each of the plurality of cabinet main frames is formed with an accommodating cavity, a side of each of the plurality of cabinet main frames is provided with a flexible printed circuit board (PCB), an outer side of the flexible PCB facing away from the cabinet main frame is disposed with LED lamp beads, an inner side of the flexible PCB facing towards the cabinet main frame is magnetically connected to the cabinet main frame, and the plurality of cabinet main frames are connected to each other to form a polyhedron (Claim 1, lines 1-13).
	The features as claimed are disclosed in the claim 1 of the co-pending application [US 20220102329].
Regarding claim 2, The [US 20220102329] discloses a power supply module arranged in one of the plurality of cabinet main frames (claim 2, lines 1-3).
This feature as claimed is disclosed in the claim 2 of the co-pending application [US 20220102329].
Regarding claim 3, The [US 20220102329] discloses wherein the plurality of cabinet main frames comprise at least one type of polygonal cabinet main frames (Claim 3, lines 1-2).
This feature as claimed is disclosed in the claim 3 of the co-pending application [US 20220102329].
Regarding claim 5, The [US 20220102329] discloses wherein an outer sidewall of each of the plurality of cabinet main frames is provided with a set of through holes for installing screws (Claim 5, lines 1-4).
The features as claimed are disclosed in the claim 5 of the co-pending application [US 20220102329].
Regarding claim 7, The [US 20220102329] discloses wherein a top end surface of the flexible PCB has the same radian as a top end surface of the cabinet main frame (Claim 7, lines 1-3).
The features as claimed are disclosed in the claim 7 of the co-pending application [US 20220102329].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. [US 2016/0234959] in view of Artsis et al. [US 2021/0112670].
Regarding claim 1, Kuang et al., disclose a polyhedral light emitting diode (LED) display screen (a plurality of display screens 3, figures 3-14), comprising a plurality of cabinet main frames (E, 1 and F, figures 10-14), wherein each of the plurality of cabinet main frames (1, figures 3-14) is formed with an accommodating cavity (each frame such as, a frame 1 has a cavity within, figures 3, 8 and 11), a side of each of the plurality of cabinet main frames (figures 3-14) is provided with a flexible printed circuit board (PCB, 2, figure 3), an outer side of the flexible PCB facing away from the cabinet main frame (figures 3-14) is disposed with LED lamp beads, and the plurality of cabinet main frames are connected to each other to form a polyhedron (figures 9-14).
	Kuang et al., disclose the claimed invention except for an inner side of the flexible PCB facing towards the cabinet main frame being magnetically connected to the cabinet main frame.
	Artsis et al., disclose a flexible LED modules (10, figures 1-5) comprising a flexible LED display (12, figures 1-5) disposed on a front face of a frame (32, figures 2-5 ), wherein the rear side of the flexible LED display is magnetically connected to the frame (paragraph 0009 and 0029-0031).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a magnet attachment assembly design of Artsis et al., to attach the flexible LED display to its main frame of Kuang et al., for the purpose of facilitating attachment between the flexible LED display to its frame and without using any tools.
 Regarding claim 2, Kuang et al., disclose the claimed invention except for a power supply module arranged in one of the plurality of cabinet main frames.
	Artsis et al., further disclose a power unit (34, figures 1A-1F) being mounted behind each of the flexible LED panel.
	It would have been to one of ordinary skill in the art at the time the invention was made to add a power module arranged in one of the plurality of cabinet main frames of Kuang et al., as suggested by Artsis et al., for the purpose of providing power to the flexible LED display.
 Regarding claim 3, Kuang et al., in view of Artsis et al., disclose wherein the plurality of cabinet main frames (E, 1 and F, figures 9-14) comprise at least one type of polygonal cabinet main frames.
Regarding claim 4, Kuang et al., in view of Artsis et al., disclose wherein each of the plurality of cabinet main frames (1, figure 3) is a regular pentagon in shape.
Regarding claim 6, Kuang et al., in view of Artsis et al., disclose the claimed invention except for wherein the plurality of cabinet main frames are connected to each other to form a regular dodecahedron sphere structure.
	It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to make the different portions of the plurality main frames of the flexible LED display panels of Kuang et al., in view of Artsis et al., which is able to be arranged in a regular dodecahedron sphere configuration of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149USPQ 47.  See also in re Seid, 161 F. 2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 7, Kuang et al., in view of Artsis et al., disclose wherein a top end surface of the flexible PCB has the same radian as a top end surface of the cabinet main frame (figures 3-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al., in view of Artsis et al. as applied to claim 1 above, and further in view of Jung et al. [US 2020/0063767].
Regarding claim 5, Kuang et al., in view of Artsis et al., disclose the claimed invention except for wherein an outer sidewall of each of the plurality of cabinet main frames is provided with a set of through holes for installing screws.
	Jung et al., disclose a display apparatus (1, figures 1-5A-B), comprising a plurality of display sub-frame (50, figures 1-5A-B), wherein the side of each display sub-frame includes a plurality of mounting holes (each corner of the display sub-frame 50 has at least one hole, figures 1-5A-B).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the mounting holes on each side frame of the electronic device of Kuang et al., in view of Artsis et al., as suggested by Jung et al., for the purpose of providing a mounting mechanism between at least two adjacent frames in the multiple display screen system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yoo et al. [US 2020/0161287] disclose flexible LED display modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841